Opinion by
Johnson, J.
According to the consular invoice, the merchandise consisted of 1,153 bundles, weighing 176,913 kilos. The entered weight was 390,025 pounds, and duty was assessed on 400,000 pounds. At the trial, an employee of the Foreign-Trade Zone testified that when the steel involved came off the vessel, it was stored under a lot number and, according to the records, consisted of 1,153 bundles. The same lot of steel was subsequently put on 12 trucks or 12 loads, was weighed on a United States Customs scale, and was found to be 382,210 pounds. On the record presented, it was held that the weight of the merchandise was 382,210 pounds, and the collector was directed to reliquidate the entry and to refund all duties taken in excess.